Filed 9/15/15 P. v. Mendoza CA2/6
                         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B263145
                                                                          (Super. Ct. No. 2012038720)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOSE MENDOZA,

     Defendant and Appellant.



                   Jose Mendoza appeals the judgment entered after he pled guilty to attempted
robbery (Pen. Code, §§ 664/211)1 and conspiracy to commit residential robbery in concert
with others (§§ 182, subd. (a)(1)/211), and admitted a gang enhancement (§ 186.22, subd.
(b)(1)) and a prior term enhancement (§ 667.5, subd. (b)). The change of plea was entered
after the trial court denied appellant's motion to suppress statements made to the police
(Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694]; Massiah v. United States
(1964) 377 U.S. 201 [12 L. Ed. 2d 246]) and denied multiple Marsden motions (People v.
Marsden (1970) 2 Cal. 3d 118). After appellant retained new counsel, he entered into a
negotiated plea for a 12 year prison sentence and was ordered to pay various fines and fees.
                   We appointed counsel to represent appellant in this appeal. After examining
the record, counsel filed an opening brief raising no issues. On August 6, 2015, we advised
appellant that he had 30 days to personally submit any contentions he wished us to consider.


         1 All further statutory references are to the Penal Code.
              On August 24, 2015, appellant submitted a letter brief stating, among other
things, that the plea was involuntary, that he was denied effective assistance of trial counsel,
and that the trial court erred in denying probation. These contentions are not supported by
the record. (Strickland v. Washington (1984) 466 U.S. 668, 687 [80 L. Ed. 2d 674, 693];
People v. Bolin (1998) 18 Cal. 4th 297, 333.) Appellant has failed to establish a reasonable
probability that, but for trial counsel's errors, appellant would not have pleaded guilty and
would have obtained a more favorable result had he proceeded to trial. (See e.g., People v.
Fairbank (1997) 16 Cal. 4th 1223, 1241-1242.)
              The record further reflects that the change of plea was freely, knowingly, and
intelligently made. The grand jury transcript, police reports, and probation report indicate
that appellant and three other gang members planned to rob the Medicine Shoppe Pharmacy
in Simi Valley and were detained outside the pharmacy. A few days after being released
from custody on electronic monitoring, appellant conspired with a confidential informant
and gang members to commit a home invasion robbery. The probation report reflects that
appellant was on Post Release Community Supervision when he committed the offenses and
received six major jail disciplinary write-ups before sentencing.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende (1979) 25 Cal. 3d 436, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P. J.


              PERREN, J.


                                               2
                                 Patricia Murphy, Judge

                            Superior Court County of Ventura

                          ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Richard B. Lennon, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                             3